Citation Nr: 0123770	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for presumed ocular 
histoplasmosis syndrome (POHS).


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
service connection for histoplasmosis with bilateral 
blindness. 

This case was previously before the Board in July 1998 and 
February 1999, and was on both occasions remanded to the RO.  
The veteran's claim was denied by the Board in March 2000.  
By a March 28, 2001 order, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded the Board's 
decision for determination of the applicability of the 
various provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The issue on appeal has been characterized as entitlement to 
service connection for histoplasmosis with bilateral 
blindness.  It appears clear from the record, however, that 
service connection was sought for what is better described as 
POHS.  Accordingly, and for purposes of clarity, the Board 
has characterized the issue on appeal as set forth above.  
(The veteran's representative has more recently argued that 
the veteran does not have histoplasmosis.  Nevertheless, the 
Board's jurisdiction is limited to the issue developed for 
appellate review-which contemplates service connection for 
histoplasmosis.  The representative's presentation implies a 
claim of service connection for ocular disease other than 
histoplasmosis.  Such a claim is referred to the RO for 
appropriate action.)

This appeal was earlier advanced on the Board's docket by 
reason of serious illness and financial hardship.  See 38 
U.S.C.A. § 7107(a)(2)(B) (West 1991).  The veteran has waived 
his right to have the RO review the additional evidence 
received since the time of the RO's last review of the case 
in June 1999.  See 38 C.F.R. 
§ 20.1304(c) (2000).


FINDING OF FACT

POHS is not attributable to the veteran's period of active 
military service.


CONCLUSION OF LAW

The veteran does not have POHS that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 
3.303, 3.304 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  It also requires that 
notice be given to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  The Board finds 
that, in this veteran's case, the requirements of the 
Veterans Claims Assistance Act of 2000, and the implementing 
regulation at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), have been met.  

With regard to the duty to notify the veteran of required 
information and evidence, the Board finds that, in the rating 
decision, statement of the case, and supplemental statements 
of the case, the RO notified the veteran of what must be 
demonstrated to substantiate the claim for service connection 
for POHS.  With regard to the duty to assist in obtaining 
records, the Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all treatment records or other 
evidence which might be relevant to the veteran's claim for 
service connection.  In addition to service medical records 
and VA examination reports, the RO requested and received 
statements from lay persons the veteran identified, records 
of treatment from Duke University Eye Clinic dated in 1957, 
and from private physicians.  The veteran has not identified 
any additional treatment records or other evidence which has 
not been obtained.  In his July 1997 substantive appeal, the 
veteran wrote that all available medical evidence to support 
his claim had been submitted.  The veteran presented hearing 
testimony and submitted additional evidence at a September 
1997 personal hearing, and has subsequently submitted medical 
evidence in the form of a medical fact sheet, a medical 
information guide, private physician statements, a laboratory 
report, and medical articles.  The veteran submitted 
additional argument, and in May 2001 and August 2001 the 
veteran's attorney submitted written submissions in support 
of the claim on appeal.  

With regard to the duty to assist in obtaining medical 
examinations or medical opinions, in April 1998, the RO 
requested a VA advisory opinion regarding the relationship 
between the veteran's POHS and service, which opinion was 
received in May 1998.  In November 1999, following the 
veteran's submission of additional evidence, the Board 
contacted an independent medical expert for purposes of 
obtaining an opinion as to the onset and etiology of POHS.  
See 38 U.S.C.A. § 5109 (West 1991); 38 C.F.R. § 20.901(d) 
(2000).  That opinion was received at the Board in December 
1999, and the veteran and his representative were provided 
with a copy later that same month.  The Board finds that the 
evidence of record, including examination reports of the 
veteran, is sufficient to weigh the evidence and make a 
decision on the claim of service connection for POHS.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional medical 
evidence is required by the new statute or regulation.  

II.  Factual Background

The veteran was born in Mount Vernon Springs, North Carolina, 
on November [redacted], 1933.  Prior to service, he lived in 
Jamesville, North Carolina, and went to college for two years 
in Greenville, North Carolina.  He entered active military 
service in Raleigh, North Carolina, and served honorably in 
the United States Air Force from October 7, 1954, to July 8, 
1956.  During service in February and March 1955, the veteran 
spent time in Harlingen, Texas.  He was discharged from 
service at Olmstead Air Force Base, Middletown, Pennsylvania, 
where he was stationed for about 15 months.

The veteran alleges that he had symptoms of "burning and 
blinking eyes" in service, and says that he was first fitted 
with glasses during his period of active military duty.  With 
the exception of myopia, which was noted at the time of his 
entry into service, his service medical records appear to be 
negative for any complaints of, or treatment for, a chronic 
eye disorder.  The veteran's visual acuity at entry into 
service was 20/25 in the right eye and 20/30 in the left eye, 
with both eyes correctable to 20/20.  It was recommended that 
he wear corrective lenses while flying.  His visual acuity at 
the time of discharge from service was 20/25, bilaterally, 
correctable to 20/20.  It was noted at that time that he had 
been wearing glasses for myopia for one year, and that he had 
"no difficulty when glasses [were] utilized."

The veteran has indicated that he returned to North Carolina 
after service, where he worked in his father's lumber 
business until the fall of 1956, when he entered his junior 
year at East Carolina College in Greenville, North Carolina.  
He reported that he immediately began to have problems with 
blurred vision, and the record contains statements from 
relatives and acquaintances which reflect that the veteran 
wore a patch over his left eye during the winter and spring 
quarters of the 1956-57 school year, and also during the 
1957-58 school year.  The veteran's wife wrote that the 
veteran was blind in his left eye when she met him in 1959, 
but that his right eye vision was "fine" until August 1991.

Although the veteran has reported that he was treated for 
visual difficulties approximately two months after his 
separation from service, the earliest treatment records 
available are those from Banks Anderson, M.D., which show 
that the veteran was seen at Duke Hospital on June 21, 1957, 
for treatment of central retinopathy of the left eye with a 
dense scar.  His visual acuity at that time was noted to be 
20/15 in the right eye, and 20/50+2 in the left eye.  He was 
followed by Dr. Anderson until December 1957, when his visual 
acuity was noted to be 20/15 in the right eye, with no 
evidence of inflammatory reaction, and 20/70 in the left eye 
with best correction.  The next available records, relating 
to an examination conducted for insurance purposes on 
February 17, 1961, reflect findings of a perimacular scar due 
to inactive chorioretinitis with a 15-degree central scotoma 
in the left eye.  His visual acuity was noted to be 20/20 in 
the right eye, and 20/200 in the left eye.  Thereafter, no 
further treatment or examination is documented until August 
1991, when the veteran underwent laser photocoagulation of 
the right eye.  As of November 12, 1991, his visual acuity 
was 20/400 in the right eye and 20/800 in the left eye.  As 
of November 29, 1993, he was able to count fingers at six 
feet with the right eye, and to count fingers at eight feet 
with the left eye.  The diagnosis is that he has POHS of both 
eyes.

The record contains several statements from physicians 
pertaining to the onset and etiology of the veteran's POHS.  
In September 1995, Jeffrey S. Taylor, M.D., a physician at 
the Wilson-Carolina Eye Center, stated, "I suspect that [the 
veteran] acquired his presumed ocular histoplasmosis when 
stationed in Pennsylvania."  In August 1997, Dr. Taylor 
stated, "I believe [the veteran] has had [POHS] since 1957 . 
. . this is not known to be particularly endemic in North 
Carolina and it can lie dormant for some time before showing 
up as symptoms of blindness."

In September 1996, Charles L. Baltimore, Jr., M.D., a 
physician at the Washington Eye Clinic in Washington, North 
Carolina, indicated that ocular histoplasmosis is thought to 
be contracted from exposure to bird droppings and soil.  Dr. 
Baltimore, while reporting that he had no way of answering 
the question of whether the veteran's loss of vision was 
service connected, wrote that "certainly during our military 
training, most of us experienced close proximity to soil."

In May 1998, the Chief of the Ophthalmology Section, Veterans 
Affairs, Northern California Health Care System, reviewed the 
veteran's file for purposes of preparing an advisory opinion.  
Her statement indicated that there had been found a worldwide 
distribution of the histoplasmosis agent in river valley 
regions with temperate climates, exposure to the organism 
characteristically occurred before the end of the second 
decade of life, the primary infection was usually a mild, 
subclinical infection which quickly resolved, which sometimes 
left ophthalmic choroidal scars.  She indicated that a study 
showed that the typical triad of symptomatic ocular 
involvement consisted of choroidal neovascularization of the 
macula, scattered atrophic chorioretinal scars, and 
peripapillary optic nerve changes, and that these active 
neovascular macular lesions were generally a late 
complication of the disease, and characteristically occurred 
in adult life some 10 to 20 years after the primary 
infection.  With regard to this veteran's case, she indicated 
that histoplasmosis was not known to be endemic in either 
North Carolina where the veteran grew up, or in Pennsylvania 
where the veteran was on active duty, though cases of ocular 
histoplasmosis had occurred in both of these states.  She 
indicated that, because the ocular complications of choroidal 
macular neovascularization generally start to occur 10 to 20 
years after the primary infection, and the veteran first 
developed his ophthalmic macular involvement from the disease 
only several months after he was discharged from the 
military, "it [made] it less likely that the veteran 
acquired his primary infection while on active duty."

Later in May 1998, a VA Ophthalmology Consultant in Primary 
and Ambulatory Care, indicated complete agreement with the VA 
Chief of the Ophthalmology opinion.  Noting that Pennsylvania 
was not an endemic area, and considering the time duration 
between discharge and onset of symptoms, this VA physician 
concluded that these factors did not suggest a causal 
relationship between military service and the veteran's POHS.

In July 1998, Dr. Taylor also commented on the VA Chief of 
the Ophthalmology opinion, indicating that the statement by 
the VA Chief of the Ophthalmology - that ocular complications 
of choroidal macular neovascularization generally start to 
occur 10 to 20 years after the primary infection - was a 
statistical comment which in no way ruled out the likelihood 
that the veteran developed his histoplasmosis while in the 
service.  

In September 1998, Mark W. Scroggs, M.D., a physician at the 
Washington Eye Clinic (a practice involving Dr. Baltimore), 
concluded that the veteran had had POHS since the 1950's.  
Dr. Scroggs wrote that, based on the fact that the veteran 
was in the Air Force in the mid-1950's, and that very soon 
after discharge or while he was in the service he developed 
blurred vision, although it is accepted that visual loss in 
the presumed ocular histoplasmosis occurs often decades after 
contracting the disease, he could find no evidence "which 
state[s] that it is not possible to develop visual loss 
shortly after contracting the disorder.  Therefore, I see no 
evidence that refutes [the veteran's] claim that he could 
have developed his presumed ocular histoplasmosis while in 
the service."

In February 1999, Eric A. Postel, M.D., an Assistant 
Professor of Ophthalmology at Duke University, wrote that he 
had not found much information regarding this possibility 
that the veteran could have acquired POHS and developed 
ocular complications within a two-year period during service.  
He indicated that "[t]he typical teaching is that ocular 
symptoms and visual loss occur many years after the initial 
infection," although a recent article reported 
"reactivation" of inflammatory lesions in ocular 
histoplasmosis in twelve patients, including one patient in 
which typical subretinal choroidal neovascularization 
developed eight months after the onset of symptoms.  

In August 1999, David Callanan, M.D., a private physician 
with Texas Retina Associates, wrote that there was no good 
epidemiological data that would indicate how long it takes to 
acquire the chorioretinal scars following inhalation of the 
spores.  "What is unknown in any given patient is how long 
the disease has been present once you see chorioretinal scars 
in the back of the eye.  The majority of the patients who 
have scars in the back of the eye are symptomatic and have 
20/20 vision.  He also wrote that it was unclear "how much 
time typically passes between development of the scars and 
any subsequent reactivation or development of 
neovascularization," as he had seen patients younger than 20 
years of age with both reactivation and choroidal 
neovascularization.  He offered the opinion that it was 
impossible to rule out the possibility of someone acquiring 
an infection and becoming symptomatic within a period of two 
years, as there was no scientific evidence that would suggest 
that a predetermined amount of time has to pass before a 
patient can become symptomatic.  He further offered the 
opinion that it was "not possible for anyone to determine 
how much time has elapsed in a patient with ocular 
histoplasmosis syndrome between initial infection and 
subsequent ocular symptoms."

In December 1999, an opinion was received from an independent 
medical expert, Thomas R. Friberg, M.D., the Chairman of the 
Research Section of the Macula Society, and Professor of 
Ophthalmology and Chief of the Retina Service at the 
University of Pittsburgh.  After reviewing the veteran's VA 
claims file, including the veteran's service records and the 
opinions offered by other physicians, 
Dr. Friberg wrote that it was his "best professional opinion 
that the appellant was exposed to the histoplasmosis organism 
many years before he entered into the service.  It is 
extremely unlikely that ocular histoplasmosis would manifest 
only a few months to a year after exposure to the organism."  
The bases for the opinion were that the first concrete 
documentation of an eye problem (20/50 +2 in the left eye) 
was in June 1956 [sic], after active duty service, that 
burning of the eyes was not a symptom of ocular 
histoplasmosis, and that there was an absence of documented 
entries in the records which suggested that visual loss, a 
cardinal symptom of macular POHS, was present or progressing 
during active duty.  Dr. Friberg offered the following 
medical opinion: 

To a high degree of medical certainty, I 
assert that the appellant acquired the 
original subclinical systemic 
histoplasmosis exposure years before 
military service while living in North 
Carolina.  Unfortunately, it was 
erroneous for Dr. Taylor to state that 
North Carolina "was not the likely place 
to develop the disease" because he 
believes that POHS has a low prevalence 
there.  In fact, in northeastern North 
Carolina in and around the regions and 
counties of Jamesville and Greenville, 
North Carolina, are known endemic 
regions.

Dr. Friberg wrote that, while he worked at the Duke Eye 
Center in the Retinal Service, he saw several cases of ocular 
histoplasmosis in patients who grew up in North Carolina and 
lived there all their lives.  He opined that the supposition 
that ocular histoplasmosis might have been activated by 
moving into an "endemic area" is also very unlikely, as 
patients who moved to "endemic areas" from the western 
United States did not develop histoplasmosis shortly 
thereafter.  Based on the fact that the veteran had lived in 
an endemic area (northeastern North Carolina) before entering 
the service, and likely had been exposed to the organism in 
the geographic location during his everyday course of living, 
including working in his father's lumberyard, and yet was 
assigned to another endemic area during the course of his 
service, Dr. Friberg estimated that the probability of the 
veteran having actually contracted ocular histoplasmosis 
during his tour of duty in Pennsylvania was on the order of 
less than 1 or 2 percent.  It was felt that it was highly 
probable (95% level) that the veteran was exposed to 
histoplasmosis while growing up in North Carolina, before his 
tour of duty.  Dr. Friberg indicated that there was no 
documentation to suggest that the veteran's "ocular 
histoplasmosis developed in any manner other than the typical 
subclinical systemic infection and later development of 
ocular sequelae.  Hence, the appellant's ocular problems were 
destined to occur regardless of where he was assigned to live 
in the service of his country."  Dr. Friberg's opinion was 
that, based on the documents reviewed, the veteran's "visual 
difficulty was emphatically not service connected."

The veteran has submitted statements and various articles and 
other documents in support of his claim.  He has criticized 
the opinions from the VA physicians.  Based on his own 
experience with POHS of his right eye, the veteran contended 
that a disability (a "spot") of his left eye likely began 
sometime during the last six months of active service.  He 
has submitted lay statements from an internet bulletin board 
indicating that a 13-year-old girl was diagnosed with POHS in 
August 1998, and suggesting that another veteran was granted 
service connection for POHS at the 100 percent disability 
level.  He has also submitted articles excerpted from the 
internet and elsewhere which discuss histoplasmosis, and 
which indicate that the fungus Histoplasma capsulatum seems 
to grow best in soils enriched with bird manure or bat 
droppings, that the fungus is endemic to the Rio Grande 
Valley, that Harlingen, Texas, is located in the Rio Grande 
Valley, and that Harlingen is one of the top 12 birding hot 
spots in the nation.  

The veteran's representative also submitted an article 
describing a study of histoplasmosis-like choroiditis 
occurring in the northwestern United States.  It was noted 
that the clinical features of certain patients resembled 
those of patients with ocular histoplasmosis, but their 
histories and the results of assays did not support 
Histoplasma capsulatum as the cause for ocular disease.  It 
was argued that, based on May 2000 Histoplasma Antigen 
Immunoassay, the veteran did not have POHS.  (The May 2000 
assay report showed a result of 0.5 units (less than 1.0 
being a negative result).  The report also indicated that 
sensitivity of antigen detection using urine-as was done in 
the veteran's case-was 92 percent in disseminated disease.  
It was noted that the antigen was detected less frequently in 
patients with self limited disease (39 percent) and chronic 
pulmonary histoplasmosis (21 percent).)  

III.  Legal Analysis

The veteran contends that service connection should be 
granted for POHS because disability attributable to that 
condition was first manifested during active military 
service.  Alternatively, he contends that, even if disability 
due to POHS was first manifested after service, service 
connection should nevertheless be granted because the 
disability was manifested within one year of his discharge 
from service, and because the primary infection leading to 
POHS occurred during service.

Service connection may be granted for a disability resulting 
from "disease" or "injury" incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). 

After a review of the evidence of record, the Board finds 
that the weight of the evidence in this case demonstrates 
that the veteran's POHS did not manifest as a "disease" or 
"disability" during his active duty service.  The evidence 
demonstrates that the veteran first suffered a "disease" or 
a "disability" subsequent to his discharge from active 
service.  Prior to the post-service manifestation or 
activation of POHS which was within a few months of service 
separation, the veteran had been exposed to the 
histoplasmosis organism, that is, he had a subclinical 
systemic histoplasmosis exposure.  However, this subclinical 
systemic histoplasmosis exposure, prior to the post-service 
manifestation, was not a disease or disability for VA 
disability compensation purposes.  "Disease" has been 
defined as "any deviation from or interruption of the normal 
structure or function of any part, organ or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown."  VAOPGCPREC 82-90 (July 18, 1990), 
quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th 
Ed. 1974).  "Disease" was also noted to have been defined 
as "a morbid condition of the body or of some part; an 
illness; a sickness."  VAOPGCPREC 82-90.  For VA disability 
compensation purposes, a disability contemplates impairment 
of the veteran's earning capacity in civil occupations, with 
emphasis on the limitation of activity imposed by a disabling 
condition.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 requires impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); see also 38 C.F.R. § 4.1 
(2000); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001) 
(the symptom of pain is not a compensable disability, but 
requires an underlying disability or condition).  

With regard to in-service symptomatology, the veteran alleges 
that he first wore glasses in service, and that he 
experienced problems in service such as "burning and 
blinking eyes."  While the veteran is competent to report 
and describe to a medical professional any symptoms he 
experienced at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, including a medical diagnosis and an opinion as to 
the relationship between a current disability and service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  With regard to 
the veteran wearing glasses in service, the record does not 
establish that myopia or other in-service difficulties are in 
any way related to subsequently identified problems with 
POHS.  Myopia is a refractive error of the eye, also defined 
as nearsightedness.  See Parker v. Derwinski, 1 Vet. App. 
522, 523 (1991).  Refractive error of the eye is not a 
disease or injury within the meaning of the law relative to 
claims of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2000).  

With regard to the veteran's complaints of burning and 
blinking eyes in service, Dr. Friberg, the only physician to 
address this issue with specificity, opined in the December 
1999 opinion that burning of the eyes was not a symptom of 
ocular histoplasmosis, that the first concrete documentation 
of a problem was after military service, and that there was 
nothing documented in the record to suggest the presence or 
progression during service of a visual loss attributable to 
ocular histoplasmosis.  Inasmuch as Dr. Friberg's December 
1999 opinion is based on a thorough review of the record, 
including the veteran's medical and military history, and is 
supported by a substantive rationale, the Board attaches 
significant weight to his conclusions.  Consequently, in 
light of Dr. Friberg's opinion, and in the absence of any 
contrary medical opinion evidence on the issue, it is the 
Board's conclusion that the veteran first suffered cognizable 
disability due to POHS subsequent to his discharge from 
active service.  

With regard to the veteran's contention that service 
connection should be granted on a presumptive basis because 
the symptoms later diagnosed as POHS first manifested 
themselves within a year of service, POHS is not listed as a 
disability for which presumptive service connection as a 
"chronic" disease may be granted under 38 C.F.R. §§ 3.307 
and 3.309 (2000).  For this reason, even assuming, arguendo, 
that POHS was manifested to a compensable degree within one 
year of the veteran's discharge from service, presumptive 
service connection for this disability is not warranted.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2000).

With regard to the veteran's contention that the primary 
infection leading to POHS occurred during service, analogous 
to an "injury" in service, the Board finds that the weight 
of the medical evidence demonstrates that the infection 
leading to the veteran's disability preceded service, 
although the disease or disability did not actually manifest 
until after service separation.  With regard to service 
incurrence, or the veteran's contention that he was exposed 
to the histoplasmosis organism during service while located 
in Texas or Pennsylvania, service medical records reflect no 
symptomatology which has been related to POHS, and there is 
no medical or lay evidence of in-service symptomatology or 
disease attributable to POHS.  The weight of the medical 
evidence of record demonstrates a likely pre-service exposure 
by the veteran to the histoplasmosis organism many years 
before service while he was living in an endemic area in 
eastern North Carolina.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The Board is to determine the 
credibility and weight to be attached to medical opinions.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed 
the Board's decision which weighed two medical opinions, from 
an expert and a treating physician); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error). 

In this case, the Board finds the opinions from the VA Chief 
of Ophthalmology and Dr. Friberg very persuasive on the 
question of the onset of infection or exposure to the 
histoplasmosis organism because these opinions are based on a 
review of the veteran's medical and military history and 
include a discussion of the medical principles involved.  The 
Board finds that these medical opinions outweigh other 
medical opinion evidence of record pertaining to the likely 
exposure or onset of infection of the histoplasmosis 
organism.  The medical opinions to the effect that it is 
possible that the veteran's infection was incurred in service 
are tentative or qualified, or indicate that an opinion as to 
the onset of infection or exposure to the histoplasmosis 
organism could not be determined.  Dr. Scroggs, for instance, 
while indicating that he could not find any evidence to show 
that it was impossible to develop visual loss shortly after 
infection, acknowledged that "it is accepted that visual 
loss in . . . presumed ocular histoplasmosis occurs often 
decades after contracting the disease."  Dr. Postel, while 
citing a study which apparently demonstrated that 
"reactivations" of inflammatory lesions could occur over a 
relatively short period, acknowledged that "[t]he typical 
teaching is that ocular symptoms and visual loss occur many 
years after the initial infection."  Dr. Taylor likewise 
acknowledged that presumed ocular histoplasmosis "can lie 
dormant for some time," though he indicated that the 
likelihood of an in-service infection could not be "rule[d] 
out."  

In light of the significant weight the Board attaches to the 
opinions by the VA Chief of Ophthalmology and Dr. Friberg, in 
view of the statements by other physicians which also appear 
to support the conclusion that POHS normally manifests itself 
many years after the initial infection, and because the 
opinions from Drs. Baltimore and Callanan offer no real 
conclusions in this regard (in essence, they indicate only 
that the infection "may or may not" have been incurred in 
service), the Board finds that the preponderance of the 
evidence is against the veteran's claim that the infection 
which ultimately led to disability was incurred during his 
period of active military duty.

The Board has also considered whether service connection 
should be granted on the basis of the presumption of 
soundness, and has concluded that it should not.  See 
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  The law provides that a veteran shall be taken to 
have been in sound condition when 

examined, accepted, and enrolled for service, except as to 
defects, infirmities, disorders, diseases, and injuries noted 
at the time of his examination, acceptance, and enrollment.  
Id.  Where, as here, the evidence establishes that the 
veteran had only a subclinical infection prior to service, 
with no associated disability or disease until after his 
service discharge, the presumption does not apply.  Moreover, 
in the absence of any showing of a pre-service disease or 
disability, there is no basis on the current record for 
applying the presumption of aggravation.  See 38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (2000).

In reaching its conclusions on these questions, the Board has 
considered the veteran's written statements and testimony, 
and the various articles and other documents submitted in 
support of his claim.  The articles address the 
symptomatology and testing for ocular histoplasmosis, and 
that there is a type of choroiditis that resembles ocular 
histoplasmosis, but do not tend to prove an onset of POHS 
during a period favorable to the veteran's claim.  Following 
a review of the record, however, it is the Board's conclusion 
that the lay evidence offered by the veteran, and the medical 
articles he has submitted, are far outweighed by medical 
opinions of record which are both competent and specific to 
his case, especially the opinions offered by the VA Chief of 
Ophthalmology and Dr. Friberg.  As for the claim that the 
veteran does not have POHS, this assertion, while not 
supported by the medical opinion evidence specific to the 
veteran's claim, clearly does not tend to support the claim 
now before the Board, namely that the veteran has POHS which 
is attributable to military service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for POHS, and that the veteran's POHS was not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; Veterans Claims 
Assistance Act of 2000; 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. 
§§ 3.303, 3.304.  



ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

